52 So. 3d 840 (2011)
Robert P. SHOLES, Appellant,
v.
STATE of Florida UNEMPLOYMENT APPEALS COMMISSION and Secure Environmental Electronics, Appellees.
No. 4D10-2218.
District Court of Appeal of Florida, Fourth District.
February 2, 2011.
Robert P. Sholes, Plant City, pro se.
M. Elaine Howard, Deputy General Counsel, for appellee, State of Florida Unemployment Appeals Commission.
PER CURIAM.
Affirmed. See Hernandez v. Fla. Unemployment Appeals Comm'n, 23 So. 3d 824 (Fla. 3rd DCA 2009).
GROSS, C.J., MAY and CIKLIN, JJ., concur.